Citation Nr: 1001460	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-21 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for right knee 
tendonitis.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for degenerative disc disease, C5-6, with herniation.    

3.  Entitlement to an initial evaluation in excess of 10 
percent for cardiomyopathy.    

4.  Entitlement to an initial evaluation in excess of 10 
percent for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service for in excess of 20 years, 
including from June 1981 to September 1985 and from December 
1990 to August 2005.   

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of November 2005 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Philadelphia, Pennsylvania and Boston, 
Massachusetts; which denied entitlement to service connection 
for right knee tendonitis; and granted service connection and 
entitlement to an initial evaluation of 20 percent for 
degenerative disc disease, C5-6, with herniation, service 
connection an initial evaluation in of 10 percent for 
cardiomyopathy, and service connection and an initial 
evaluation of 10 percent for hemorrhoids. 

Jurisdiction over the Veteran's claims currently resides with 
the Boston RO.

In May 2006, the RO increased the initial evaluation for the 
cervical spine disability to 30 percent, effective from the 
date of service connection.

The Veteran also initiated appeals of the RO's May 2006, 
April 2007 and February 2009 rating decisions, which denied 
entitlement to service connection for a low back disability, 
sciatica of the right lower extremity and anxiety with 
depression; an increased rating for neurogenic bladder; and 
higher initial ratings for right and left arm disabilities.  
The RO issued statements of the case in response, but the 
Veteran did not perfecting her appeal with a substantive 
appeal.  These issues were not certified to the Board as 
being on appeal.  These claims will not be further considered 
by the Board. 

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

Since June 2006, when the RO last adjudicated the claims 
being remanded, the RO has associated with the claims file 
the Veteran's VA treatment records.  These records mention 
the disabilities at issue in this REMAND and are thus 
pertinent to the claims being remanded.  Regulations require 
that the agency of original jurisdiction issue a supplemental 
statement of the case to consider the evidence it obtained 
subsequent to the statement of the case and prior to transfer 
of the case to the Board.  38 C.F.R. § 19.37(a) (2009).  

Second, these records establish that recently, the Veteran's 
cardiac status has necessitated additional, more 
comprehensive testing, thereby suggesting that her service-
connected cardiac disability might be worsening.

As previously indicated, the VCAA provides that VA must 
assist a claimant in obtaining and fully developing all of 
the evidence relevant to his or her claim.  Under 38 U.S.C.A. 
§ 5103A, such assistance includes providing a claimant a 
medical examination or obtaining a medical opinion when an 
examination or opinion is necessary to make a decision on a 
claim.  

A VA examination to evaluate the service-connected cardiac 
disability is necessary in this case to determine the current 
level of impairment caused by such disability.  

A higher initial evaluation for hemorrhoids requires 
persistent bleeding and secondary anemia, or with fissures.  
The Veteran has been afforded VA examinations to evaluate 
hemorrhoids, but the examinations do not contain information 
as to whether there is persistent bleeding, anemia or 
fissures.  Hence, the examinations are not adequate to rate 
the disability.

A VA examination is also necessary in support of the 
Veteran's claim for service connection for right knee 
tendonitis.  Under the VCAA, VA is obliged to provide an 
examination in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The RO denied this claim on the basis that there was no 
evidence of a current right knee disability.  However, the VA 
treatment records recently associated with the claims file 
mention knee abnormalities.  On a VA examination conducted in 
September 2005, only a few weeks after service, the Veteran 
reported chronic symptoms of right knee tendonitis.  Her 
competent statements provide evidence that a current right 
knee disability may be related to service.  An opinion is 
thus needed addressing whether any current right knee 
disability is related to service.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of her claim 
for service connection for a right knee 
disability.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in that the file was reviewed.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any current right knee 
disorder shown to exist; 

b) offer an opinion as to whether 
the right knee disorder is at least 
as likely as not related to the 
Veteran's active service, including 
documented right knee complaints; 

c) provide a rationale, with 
specific references to the record.  
The examiner is advised that the 
Veteran is competent to report 
injuries and symptoms and that her 
history must be considered in 
formulating the requested opinion.

d) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Arrange for the Veteran to undergo a 
VA examination in support of her claim 
for a higher initial evaluation for 
cardiomyopathy.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that the file was reviewed.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify all cardiac 
symptomatology, including if 
appropriate, dyspnea, fatigue, 
angina, dizziness, syncope, cardiac 
hypertrophy, and dilation;   

b) identify all medication required 
to control the condition and 
indicate how often the medication 
must be taken; 

c) identify the workload by METS; 

d) indicate whether the Veteran has 
congestive heart failure and, if so, 
identify the number of episodes of 
failure during the past year; 

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and   

f) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

3.  Arrange for the Veteran to undergo a 
VA examination in support of her claim for 
a higher initial evaluation for 
hemorrhoids.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that the 
file was reviewed.  

The examiner should report whether the 
disability is manifested by anal fissures, 
persistent bleeding, or secondary anemia.  
Any necessary testing should be performed.

4.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case that considers all 
relevant evidence received since the date 
of the statement of the case.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless she receives further notice.  She does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


